Citation Nr: 1410428	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral leg, ankle, and foot drop condition.

2.  Entitlement to service connection for broken teeth.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a prostate disorder.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for lumbar disc disease.

7.  Entitlement to service connection for chloracne.

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2011, a hearing was held via videoconference before the undersigned Acting Veterans Law Judge making this decision. See 38 U.S.C.A. § 7107(c) (West 2002). A transcript is associated with the claims file.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 
 
The issues of service connection for peripheral neuropathies of the upper and lower bilateral extremities, chloracne, and lumbar disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his hearing before the Board in January 2011, the Veteran's representative withdrew his appeal with respect to the issues of entitlement to service connection for bilateral leg, ankle, and foot drop condition, broken teeth, and COPD.

2.  The Veteran's prostate disorder did not manifest in service or for many years thereafter and is not related to his military service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claims for service connection for bilateral leg, ankle, and foot drop condition, broken teeth, and COPD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  A prostate disorder was not incurred in the Veteran's active duty military service, nor may prostate cancer be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing. Id. 

At the time of the Veteran's hearing before the Board in May 2011, the undersigned indicated that eight issues had been certified for appeal, but that the Veteran had stated prior to going on the record that he wished to withdraw his appeal of his claims of service connection for bilateral leg, ankle, and foot drop condition, broken teeth, and COPD. Accordingly, the Board does not have jurisdiction to review the appeal of the denial of these claims, and the appeal for service connection for these claimed disabilities is dismissed.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, VA's duty to notify has been satisfied through the notice letters dated in May 2008, August 2009, and October 2009 which fully addressed all notice elements. The letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence and what type of information and evidence was needed to establish a disability rating and effective date. Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran relevant to the claim decided herein have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

A VA examination was not provided in conjunction with the Veteran's service connection claim for a prostate disorder, and the evidence of record does not warrant one. VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). For reasons explained below, the Board finds that a VA examination with nexus opinion is not necessary, as there is no competent and credible evidence establishing a diagnosis of prostate cancer at any time during the appeal period.  Furthermore, the only opinion of record suggesting that the Veteran's diagnosed enlarged prostate is related to service is his, and the Board finds that he is not competent to give such an opinion.  Therefore, the Board need not obtain an opinion as to whether it is related to service, including any herbicide exposure therein.

Finally, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board. During the hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Acting Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Law and Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122 (2000). The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits. In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service. 38 C.F.R. § 3.303(d). It is not enough, however, that an injury or disease occurred in service; there must be a chronic disability resulting from that injury or disease. 

To prevail on the issue of service connection, there must be competent evidence of "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection on a presumptive basis is available for certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). The diseases associated with herbicide exposure for purposes of this presumption are specified by statute and regulation, and include prostate cancer. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

A Veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). "Service in Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313(a). VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam. See VAOPGCPREC 27-97.  

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003). A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for various conditions and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for 
disability due to herbicide exposure. Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record. Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection. Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence. Buchanan v. Nicholson, 451 F. 3d 1331, 1336 -1337 (Fed. Cir. 2006). Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent. Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that are, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F. 3d at 1377. A Veteran is also competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

In this case, the Veteran contends that his claimed prostate disorder is related to his military service. Specifically, he has asserted that his claimed prostate disorder is related to his herbicide exposure while he was serving in the Republic of Vietnam.

The Veteran served in Vietnam, so the Board concedes his exposure to herbicides.  However, the Veteran does not have a diagnosis of prostate cancer.  The medical records show treatment for a prostate disorder, seemingly an enlarged prostate.

Service treatment records do not document any treatment or diagnosis for a prostate disorder.  Post service treatment records do not show treatment for a prostate disorder until 2010 when medical records show a prescription for "prostate/nighttime urination."

Additionally, the Veteran's claimed prostate disorder is not related to his herbicide exposure during service. An enlarged prostate is not on the list of diseases that VA has associated with Agent Orange exposure. The scientific studies reviewed as part of that regulatory process has associated prostate cancer with herbicide exposure, but not an enlarged prostate.  Furthermore, the Veteran does not have any specific scientific or medical knowledge, and his opinion that his prostate disorder is related to herbicide exposure during service is not competent.  There is no other evidence of record even suggesting that the Veteran's prostate disorder is related to service.

In this case, the evidence does not link the onset of the enlarged prostate to the period of active service. Despite the Veteran's contentions that his prostate disorder is due to such exposure, he is not competent to provide such a complicated opinion assessing the causation of a particular kind of prostate condition based on chemical exposures. No other competent and probative opinion suggests that there a relationship, or nexus, between the claimed prostate disorder and the Veteran's active service. 

The only evidence of record supporting the Veteran's claim is his general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has a prostate disorder. See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007). But he is not competent, as noted above, to provide such a complex medical opinion that 
goes beyond the knowledge of a lay person. 

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for an enlarged prostate, to include as due to Agent Orange exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).




ORDER

Service connection for bilateral leg, ankle, and foot drop condition is dismissed.

Service connection for broken teeth is dismissed.

Service connection for COPD is dismissed.

Service connection for a prostate disorder, to include as due to Agent Orange exposure is denied.


REMAND

The record reflects that the Veteran has been treated at VA facilities. Specifically, at the May 2011 Board hearing, the Veteran testified that he had first sought treatment for his back disorder, peripheral neuropathies, and skin disorder claimed as chloracne at the Wilkes-Barre VA Medical center in the early 1990s.   

On remand, updated VA treatment records should be obtained and associated with the record. 38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). These records have not been associated with the claims file.  Therefore, remand is necessary.   

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to ask the Veteran to identify all sources of treatment for his claimed disorders and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

2. The RO should request copies of all treatment records from the VA Health Care System until the present and associate them with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3. IF WARRANTED, after the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to be scheduled for examinations by a qualified examiner to determine whether any of his claimed disabilities are related to service.

4. After completing all indicated development, the RO should readjudicate the Veteran's claim in light of the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


